Citation Nr: 1147360	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-27 514	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Armed Forces in the Far East.  He had recognized guerrilla service from February 1945 to April 1946, and regular Philippine Army service from April to June 1946.  He died in June 1999.  The appellant is his widow.  

This appeal to the Board of Veterans Appeals arises from a May 2007 RO decision denying the appellant recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's claim has been obtained by the RO.

2.  The appellant and the Veteran cohabited from 1971 until his death in June 1999.

3.  Common-law marriage is not recognized by the Republic of the Philippines.

4.  The appellant and the Veteran were not married in a tribal ceremony in February 1971.

5.  The appellant and the Veteran were never legally married prior to the Veteran's death. 

6.  As the appellant knew that common-law marriages are not recognized in the Republic of the Philippines, her cohabitation with the Veteran may not be deemed a valid marriage by VA.   


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Pertinent to the claim with respect to whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits, the RO has notified her and her representative of the reasons for the denial of the claim, and afforded them opportunities to present evidence and argument in connection therewith.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed her with respect to that issue.  As will be explained below, the claim with respect to whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits currently under consideration lacks legal merit; hence, further duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Analysis of Recognition as Surviving Spouse

The appellant contends that she is entitled to VA death benefits as the surviving spouse of the Veteran.  She asserts that she was the Veteran's common-law wife prior to entering into a ceremonial marriage with him in February 1971, and that she has submitted a valid marriage certificate and affidavits of individuals in support thereof.

Under the applicable criteria, a surviving spouse may qualify for dependency and indemnity compensation (DIC) if the marriage to the veteran occurred before or during his service.  DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of a veteran who died on or after 1 January 1957 (1) before the expiration of 15 years after termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of his death and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after 19 September 1962 lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Common-law marriages are not recognized in the Philippine Islands.  Under Philippine law, only ceremonial marriages are valid.  Sandoval v. Brown, 7 Vet. App. 10 (1994); Title III, Civil Code of the Philippines.  

The requirement of a ceremonial marriage by a jurisdiction that does not recognize common-law marriages constitutes a legal impediment to such marriage for purposes of 38 U.S.C.A. § 103(a).  VAOPGCPREC 58-91.  However, an attempted marriage, invalid by reason of a legal impediment, may still be deemed a valid marriage.  Lamour v. Peake, 544 F. 3d 1317 (Fed. Cir. 2008).  Where there is no valid marriage, death benefits may be granted where the claimant, without knowledge of any legal impediment, entered into a marriage with a veteran which, but for the impediment, would have been valid, and she thereafter cohabited with him for 1 year or more immediately before his death, or for any period of time if a child was born of the purported marriage or was born to them before such marriage.  Such a purported marriage will be deemed to be a valid marriage by VA.  38 U.S.C.A. § 103(a). 

In this case, the Board finds that the weight of the evidence is against recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits, as it establishes only that she and the Veteran cohabited in no more than a common-law relationship from 1971 until his death in June 1999.

The evidence in support of the appellant's claim that she and the Veteran were ceremonially married in February 1971 consists of her November 2004 claim for VA death benefits in which she stated that she and the Veteran were ceremonially married in February 1971; the appellant's March 2005 statement in which she claimed that she and the Veteran were ceremonially married in February 1971; the appellant's statement received in June 2005 to the effect that she and the Veteran were ceremonially married in February 1971 under tribal customs; an April 2004 affidavit of a tribal priest who attested to solemnizing the February 1971 marriage of the Veteran and the appellant; April and May 2004 and January and March 2006 affidavits of 2 neighbors who stated that they were present at the February 1971 tribal wedding ceremony of the Veteran and the appellant; the appellant's March 2006 affidavits attesting to her February 1971 tribal ceremonial marriage to the Veteran; a Municipal Civil Registrar's pre-registration form for marriage indicating that the Veteran and the appellant were married in February 1971, completed by the appellant in April 2006; a Civil Registrar's April 2006 certificate of the Veteran's and the appellant's February 1971 marriage, reconstructed on the basis of the appellant's March 2006 affidavit of tribal marriage solemnized in accordance with customary laws; an October 2006 certification by the National Commission on Indigenous Peoples, per a duly-subscribed affidavit of a community elder who was the solemnizing tribal priest, attesting to the February 1971 marriage of the Veteran and the appellant in accordance with customary tribal laws, rites, traditions, and practices; an October 2006 certification of confirmation by the National Commission on Indigenous Peoples that the appellant was a bonafide member of the Kankana-Ey tribe; and the appellant's June 2007 statement that she and the Veteran were ceremonially married in February 1971 under tribal customs.  

Evidence that weighs against the appellant's assertion that she and the Veteran were ceremonially married in February 1971 consists of the Veteran's April 1977 statement wherein he expressed his belief that the appellant was not his common-law wife, but rather his legal wife, because they were both single when they lived together.  In this statement suggesting that there had never been any legal marriage, the Veteran did not mention a tribal ceremonial marriage that the appellant now alleges is to have occurred in February 1971.  

The appellant's July 1999 statement requesting VA death benefits wherein she claimed to be the Veteran's legal spouse, while made for compensation purposes and generally supports her assertion of a legal marriage, also tends to weigh against the claim because the appellant did not indicate at this opportunity to assert legal marriage to obtain benefits that she and the Veteran had been ceremonially married in February 1971.

The evidence against the appellant's claim that she and the Veteran were ceremonially married in February 1971 consists of a May 1973 VA Social Services report wherein the Veteran reported that the appellant had been his common-law wife for the past 2 years, and that he and the appellant had agreed to this relationship, but did not mention any formal or legal marriage ceremony as having occurred just two years prior in February 1971.  The Veteran's May 1973 statement wherein he referred to a son being born out of wedlock to him and the appellant, with whom he had been living in a common-law relationship for the past 2 years, does not suggest a ceremonial marriage.  

Strong evidence against the appellant's recent assertions of a tribal ceremonial marriage in February 1971 include negative responses in public records searches of the occurrence of such ceremony.  A September 1975 local civil registrar's statement that the Registry of Marriages on file contained no record of marriage between the Veteran and the appellant that was alleged to have been solemnized in February 1971.   Municipal civil registrar's certificates in May 2004 and January 2006 show that the Register of Marriages for the year 1971 was intact, and that there was no record of an alleged February 1971 marriage between the Veteran and the appellant.  A February 2006 civil registrar's certificate reflects that there was no record of any February 1971 marriage of the Veteran and the appellant. 

The appellant's February 1978 statement that the Veteran had refused to marry her legally, and that she was no longer living with him, is evidence from the appellant herself strongly suggesting no such marriage ceremony had occurred, as is the appellant's April 1978 statements that she was still living with the Veteran, but that she planned to separate from him because he had refused to legally marry her after the birth of 2 children. 

The Veteran's November 1989 statement in a status of dependents questionnaire that he was not married weighs against any finding of a marriage ceremony in February 1971 or belief that he was in a common law marriage with the appellant.  The Veteran's March 1992 statement to a VA Field Investigator that the appellant was his common-law wife suggests that the appellant was not the legal wife.  

The fact that the Veteran's June 1999 death certificate in which a space to indicate that he was married was left blank suggests he was not married at the time, and that no one making the death certificate or contributing information to the death certification knew the Veteran had a wife.  

Additional evidence against the appellant's claim is a May 2007 VA Field Investigation Report that indicated that the appellant was observed to be hesitant and unspontaneous in her responses, giving reason to doubt her credibility, and that the testimony of individuals as to the appellant's claimed February 1971 tribal marriage appeared unconvincing as to veracity.  The appellant stated that she could not submit an original copy of a marriage certificate executed at the time of her alleged February 1971 marriage to the Veteran because there had been no actual celebration of a valid marriage that took place, and that there was no original copy of documents allegedly signed on that date.  She further stated that her aunt and a claims fixer prepared all the documents in support of her claim for VA death benefits as the surviving spouse of the Veteran in order to make it appear that she and the Veteran had been married in a tribal ceremony.  The appellant confirmed the veracity of her previous 1978 statements to VA that she was not legally married to the Veteran, and admitted that she lied in an April 2007 deposition when she stated that she had been married to the Veteran in a tribal ceremony.     														
The Board finds the evidence against a finding of ceremonial marriage, including the Veteran's and appellant's more contemporaneous statements from 1973 to 1992, as well as the appellant's statements against interest contained in the May 2007 VA Field Investigation report, to be of greater probative value than evidence purporting to support a ceremonial marriage submitted by and on behalf of the appellant in her 2004 claim for VA monetary benefits.  In reaching this determination, the Board notes that the 2007 VA Field Investigation report indicated that the appellant confirmed the veracity of her previous 1978 statements to VA that she was not legally married to the Veteran, and admitted that she lied in a 2007 deposition when she stated that she had been married to the Veteran in a tribal ceremony.

As noted above, common-law marriages are not recognized in the Republic of the Philippines.  Under Philippine law, Title III, Civil Code of the Philippines, only ceremonial marriages are valid.  See Sandoval v. Brown, 7 Vet. App. 10 (1994).  As the preponderance of the credible evidence weighs against the appellant's more recent assertion that she and the Veteran were ceremonially married in February 1971, and given the fact that common law marriage in the Philippines is illegal, the Board finds that the appellant was not legally married to the Veteran prior to his death. 

Neither may the appellant's purported common-law marriage to the Veteran be deemed valid by VA because the appellant had knowledge of the legal impediment that common-law marriages were not legal in the Philippines.  The requirement of a ceremonial marriage by a jurisdiction such as the Philippines which does not recognize common-law marriages constitutes a legal impediment to such marriage for purposes of 38 U.S.C.A. § 103(a).  In this case, the evidence clearly establishes that the appellant had knowledge of such legal impediment, and indicated such knowledge on multiple occasions.  The evidence also tends to show that, because the Veteran was also aware that common-law marriages were not legal in the Philippines, there is no indication that the Veteran led her to believe that common-law marriages were legal in the Philippines.  Historically, the May 1973 VA Social Services report indicates that the social worker reminded the Veteran of his illegal, i.e., common-law, relationship with the appellant, and reminded him about the positive aspects of legally-married couples.  In a February 1978 statement, the appellant stated that the Veteran had refused to marry her legally, and that she understood that she could not be considered his legal wife.  The May 2007 VA Field Investigation report indicated that the appellant confirmed the veracity her February 1978 statement that supported her confession that she had not been legally married to the Veteran.  In a June 2007 statement, the appellant stated that she had two children out of wedlock with the Veteran, and that she knew that common-law marriages were not valid in the Philippine Islands.  She reiterated her knowledge that common-law marriages were not valid in the Philippine Islands in an August 2008 statement.  Because the weight of the evidence demonstrates that the appellant and the Veteran were not legally married at the time of the Veteran's death, and the appellant did not otherwise believe she was entering into a valid common-law marriage by cohabiting with the Veteran, the Board finds that recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits must be denied. 

In reaching this determination, the Board has considered the appellant's representative's November 2011 contention that the VA Regional Counsel (VARC) failed to render a required opinion addressing the matter of the validity of the appellant's claimed marriage to the Veteran, and request that this case be remanded to the RO for further development in this regard.  Appellate review discloses that in June 2008 the RO requested a legal opinion from the VARC with respect to whether a claimed February 1971 marriage between the Veteran and the appellant was valid and recognized in the Philippine Islands, and thus, for VA purposes.  

The VARC responded in mid-July 2008 that he deferred to the RO in matters of fact finding such as whether or not there was a solemnization of a valid tribal marriage between the Veteran and the appellant, as RO investigators were in the best position to determine whether witnesses were credible or not.  Thus, a conclusion that the appellant responded truthfully when she admitted to the field examiner that no actual celebration of a valid marriage took place would lead to the conclusion that there was no valid tribal marriage.  The VARC commented that the appellant's admission against self-interest could be conclusive as to whether there was an ethnic marriage solemnized in accordance with tribal customs, rites, or practices.  The VARC concluded that, if the RO made a factual determination that there had not been a solemnization of a marriage between the Veteran and the appellant in accord with tribal  customs, rites, or practices, then there was no valid marriage.
									
In this case, the Board notes that the RO in late July 2008 determined that there had not been a solemnization of a marriage between the Veteran and the appellant in accord with tribal customs, rites, or practices, and that there was thus no valid marriage.  The Board also finds that there had not been a solemnization of a marriage between the Veteran and the appellant in accord with tribal customs, rites, or practices, as alleged to have occurred in February 1971; therefore, there was no valid marriage between the appellant and the Veteran.  The Board finds that the RO's late July 2008 determination (as reflected in the Statement of the Case) was responsive to the mandate of the VARC, that the RO and Board's finding of fact that there was in fact no solemnization of marriage in February 1971 is controlling of the outcome of the question of whether there was a legal marriage, rather than a legal interpretation, the RO's finding that there was no legal marriage is adequate to adjudicate this claim.  Thus, a remand to the RO for additional development as to the validity of the appellant's claimed marriage to the Veteran is not necessary.

Because the weight of the evidence demonstrates that the appellant and the Veteran were not legally married at the time of the Veteran's death, and the appellant did not 

otherwise believe she was entering into a valid common-law marriage by cohabiting with the Veteran so as to have created a deemed valid marriage for VA purposes, recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits must be denied.
						

ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


